DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JA’MEKA THOMPSON,
                             Appellant,

                                    v.

             STARWOOD HOTELS, INC., a business entity,
        STARWOOD HOTELS & RESORTS WORLDWIDE, LLC,
   a limited liability company, and AMANDA NGUYEN, an individual,
                                Appellees.

                              No. 4D19-1564

                              [June 4, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John B. Bowman, Judge; L.T. Case No.
CACE18-023391.

   Chris Kleppin and Chelsea A. Lewis of Glasser & Kleppin, P.A.,
Plantation, for appellant.

  Brian L. Lerner of Kim Vaughan Lerner LLP, Fort Lauderdale, for
appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.